Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
1.	This office action is in response to the communication dated 8/9/2021.
	Claims 1-9 are cancelled.
Claims 10-29 are pending, 

2.    The present application is being examined under the pre-AIA  first to invent provisions with respect to 35 U.S.C. 102, 35 U.S.C. 103, and 35 U.S.C. 112. Because the instant application is a reissue application filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.

3.    Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 8,838,119 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.

	These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

4.    Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).

5.    Applicant is reminded that the maximum term of the original patent is fixed at the time the patent is granted. While the term may be subsequently shortened, e.g., through the filing of a terminal disclaimer, it cannot be extended through the filing of a reissue. Accordingly, a deletion in a reissue application of an earlier-obtained benefit claim under 35 U.S.C. 120 will not operate to lengthen the term of the patent to be reissued (see MPEP 1405).

Response to Amendment/Arguments
6.    	a)	The 112, 2nd rejection against claims 10-15 and 22-27 has been withdrawn based on the claim amendment filed on 8/9/2021.


Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7.	Claims 10-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-34 of US RE 48,529 (hereinafter the RE ‘529 Patent). Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to the same invention of enabling dynamic hyper-cell configuration where UE and base stations are communicated with each other, data and control information are transmitted.
	Claims 10, 15, 20, 25 of the ‘242 Application are similar to claims 10, 15, 20, 25, 30 of the RE’529 Patent.
	
8.	Claims 10-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-37 of US RE 48,281 (hereinafter the RE ‘281 
Claims 10, 12, 15, 17, 20, 22, 25, 27 of the ‘242 Application are similar to claims 10, 13, 15, 17, 20, 22, 24, 27, 29, 31, 34, 36 of the RE’281 Patent.
Claims 11, 16, 21, 26 of the ‘242 Application are similar to claims 12, 19, 26, 33 of the RE’281 Patent.

Oath/Declaration
9.	The reissue oath/declaration filed with this application dated 7/11/2018 is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
	The declaration needs to be updated with the errors need to be fixed based on  the latest claim set dated 8/9/2021.

Claim Rejections - 35 USC §251
	35 U.S.C. 251 (a) reads as follows:

Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.


	The nature of the defect(s) in the declaration is set forth in the discussion above in paragraph 9.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

11.	Claims 10-12, 15-17, 20-22, 25-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Xu et al. (US PG-PUB 2012/0236741) in view of Kishiyama et al. (US PG-PUB 2012/0155423) and further in view of Li et al. (US PG-PUB 2013/0070722).
	As to claims 10 and 15, Xu discloses a method and a user equipment (UE) in a cellular network (i.e., wireless network 100, Xu: Fig. 1) that includes a first group of transmission points (i.e., wireless network 100 includes eNBs of different types (e.g., base station, a node B, an access point, macro eNBs, pico eNBs, femto eNBs, relay stations, Xu: [0047, 0049]), comprising:
	receiving, by a UE, UE-specific control information on a dedicated control channel from a first subset of transmission points within a first group of transmission points (i.e., the eNB may send PDCCH, the PDCCH carries information on resource allocation for UEs and control information for downlink channels, Xu; [0057]) wherein the first group of transmission points sharing a same first cell identifier (ID) and forming a first hyper cell (i.e., the remote radio heads (RRHs) may be configured with the same cell identifier (ID) as the macro node, Xu: [0093]); and 
	receiving, by the UE, UE-specific data channel from a second subset of transmission points within the first group of transmission points (i.e., the eNB may send PDSCH, the PDSCH carries data for UEs scheduled for data transmission on the downlink, Xu: [0057]), wherein the UE-specific data channel is scheduled by the UE-specific control information (addressed by Kishiyama),

wherein the receiving the UE-specific control information comprises:
		distinguishing, by the UE, the dedicated control channel by examining a UE ID of the UE, wherein scrambling and reference signal location of the dedicated control channel are created in accordance with the UE ID, and a reference signal sequence of the dedicated control channel is created in accordance with an index configured to the UE (i.e., the scrambling and reference signal sequence are created in accordance with the UE ID, the PDCCH is used to notify sequence information, UE ID for performing communication, Kishiyama: [0069]. The scramble sequence is determined by the user ID given to each user, Kishiyama: [0089]. Index is a value, or number is used to track asset, under the BRI, UE ID (i.e., index) is used to determine sequence) and
	wherein the receiving the UE-specific data channel further comprises:
		distinguishing, by the UE, the UE-specific data channel by examining the UE ID of the UE, wherein at least one of scrambling, a reference signal sequence, or a reference signal location of the UE-specific data channel is created in accordance with the UE ID (i.e., generation of transmission data, generation of a scramble code are performed per transmission layer, Kishiyama: [0074]. To distinguish the transmission layers from the users, the UE ID is added, Kishiyama: [0083, 0087-0088]. The scramble sequence may be determined by the user ID given to each user or may be communicated to the user terminal by higher layer signaling, Kishiyama: [0089]).
Kishiyama also discloses the UE-specific data channel is scheduled by the UE-specific control information (i.e., PDSCH is used to transmit user data signals, the PDCCH is used to notify scheduling information, transport format information of the user data, that is downlink scheduling information, transport format information of the user data, that is, Uplink Scheduling Grant, Kishiyama: [0069]. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to employ the use of wherein the receiving the UE-specific control information comprises: distinguishing, by the UE, the dedicated control channel by examining a UE ID of the UE, wherein scrambling and reference signal location of the dedicated control channel are created in accordance with the UE ID, and a reference signal sequence of the dedicated control channel is created in accordance with an index configured to the UE and wherein the receiving the UE-specific data channel further comprises: distinguishing, by the UE, the UE-specific data channel by examining the UE ID of the UE, wherein at least one of scrambling, a reference signal sequence, or a reference signal location of the UE-specific data channel is created in accordance with the UE ID and the UE-specific data channel is scheduled by the UE-specific control information in the system of Xu, as Kishiyama discloses so as to make data information specific to each UE.
	The combination of Xu and Kishiyama does not disclose, however Li discloses the reference signal location of the dedicated control channel is created in accordance (i.e., RNTI is used to differentiate/identify a connected UE in the cell. The resource location of the PDCCH is determined by a Radio Network Temporary Identifier (RNTI) of a user, Li: [0046, 0068]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to employ the use of having the reference signal location of the dedicated control channel is created in accordance with the UEID in the system of Xu and Kishiyama, as Li discloses so as to improve utilization of resources in the network system.   
	As to claims 20 and 25, these method and apparatus claims, respectively, are from the transmit point stand point to transmit information from a transmit point to a UE. Claims 20 and 25 are similar to the method and apparatus claims 10 and 15, respectively, from the UE stand point to receive information from a transmit point. Claims 20 and 25 are rejected by the same rationale applied against claims 10 and 15.  

As to claims 11, 16, 21, 26, Xu-Kishiyama-Li discloses wherein the first subset of transmission points and the second subset of transmission points are same or different (i.e., the first subset and the second subset are the same as the base station may transmit data and control information on the downlink to a UE and may receive data and control information on the uplink from the UE, Xu: [0007]).

As to claims 12, 17, 22, 27, Xu-Kishiyama-Li discloses wherein the first subset of transmission points and the second subset of transmission points are transparent to the UE (i.e., the control information and the data channel are transmitted from a single TP or multiple TPs to a UE and because they are UE-specific, they are transparent to the UE, Kishiyama: [0069, 0089]).

12.	Claims 14, 19, 24 and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Xu et al. (US PG-PUB 2012/0236741) in view of Kishiyama et al. (US PG-PUB 2012/0155423) in view of Li et al. (US PG-PUB 2013/0070722) and further in view of Gorokhov et al. (US PG-PUB 2010/0309861).
As to claims 14, 19, 24 and 29, Xu-Kishiyama-Li does not disclose, however Gorokhov discloses wherein the first cell ID is applied together with the UE ID to distinguish at least one of the UE-specific data channel or the dedicated control channel (i.e., the scrambling sequence may be specific for the cell (e.g., generated based on a cell ID) and may be specific for the served UE (e.g., generated based on a UE ID), Gorokhov: [0094]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to employ the use of having the first cell ID is applied together with the UE ID to distinguish at least one of the UE-specific data channel or the dedicated control channel in the system of Xu-Kishiyama-Li, as Gorokhov discloses so as to mitigate interference.  


Allowable Subject Matter
Claims 13, 18, 23 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Furthermore, the double patenting rejection has to be overcome. 
The prior art of record does not anticipate or render obvious at least the limitation of “receiving, by the UE from at least one transmission point of the first group of transmission points, a second cell ID shared by a second group of transmission points that form a second hyper cell; and transitioning, by the UE, from the first hyper cell to the second hyper cell in accordance with the second cell ID when the UE moves from the first hyper cell to the second hyper cell”.

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  




A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Dieu Nguyen whose telephone number is (571) 272-3873. The examiner can normally be reached on 8:30am-5:00pm, M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Fuelling can be reached at (571) 270-1367. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Signed:
/MINH DIEU NGUYEN/
Primary Examiner, Art Unit 3992
Conferees:
/MATTHEW E HENEGHAN/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        /M.F/Supervisory Patent Examiner, Art Unit 3992